Case 18-11332 Doc 17 Filed 01/09/19 Page 1 of 10

NCMB-IDI 105/18}

UNITED STATES BANKRUP'I`CY COURT
MIDDLE DISTRICT OF NORTH CAROLlNA

Fi|l in this information to identify your case:

 

lE,Checi< ifthis is an

 

 

 

Debtor 1: Rasheedah R. iviason d d l d J.
First Name Nliddle Name Last Name amen e p an' an |St

below the sections of

Debtor 2: the plan that have

{Spouse, if filing) First Name Middle Name Last Name changed

Case number: 1841332

(lf known,`i z

ss# oebmr 1: xxx -xx - 0995

 

SS# Debtor 2: XXX - XX -

 

 

 

 

CHAPTER 13 PLAN

Section 1: Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not
indicate that the option is appropriate in your circumstancesl Plans that do not comply with Local Ru|es and judicial rulings may not be
confirmable. Yoi.i Mst check each box that applies in § 1.1 and 1.3 below. lfan item is checked as "Not lncludei:l” or if both boxes are
checked, the provision will be ineffective if set out laterin the plan.

 

 

 

A limit on the amount of a secured claim, Set out in Section 4, which ma result in s ,

1.1 _ . V l:| included Not included
a partial payment or no payment at alito the secured creditor.
Avoidance ofa `udicia| lien or non osses$o , non urchase mone securit

1.2 _ . l p . ry p . y y - Not included
interest will be done by separate motion or adversary proceedingl

1.3 Nonstandard provisions set out in Section 9. l:l |ncluded Not included

 

 

 

 

 

 

To Creditors: Your rights rnay be affected by this pian. Your ciaim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. foicia| notice will be sent to Creditors, which will provide the
name and address of the Trustee, the date and time of the meeting of creditorsl and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have an
attorney, you may wish to consult one. |f you oppose the plan's treatment of your claim or any provision of this plan, you or your
attorney must file an objection to confirmation at least seven days before the date set for the hearing on confirmation You Will receive
notification from the Banl<ru ptcy Court of the date set for the hearing on confirmation The Bankruptcy Court may confirm this plan
without further notice if rio objection to confirmation is filed. See Bani<ruptcy Rule 3015.

The applicable commitment period is:
l:l 36 months
|Il 60 months

The amount that allowed priority and non-priority unsecured claims Would receive if assets were liquidated in a Chapter 7 case, after
allowable exemptions, is estimated to be$ 0

Debtor

Case 18-11332 Doc 17 Filed 01/09/19 Page 2 of 10
Rasheedah R. Niason Case Number 13-11332

2.1 The Debtor will make payments to the Trustee as follows:

5
$

Additional payments

 

1,390 per month for 50 month(s]

per month for month(s)

 

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. |f fewer than
60 months of payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as
specified in this plan.

SEC'[iO|'i 32 Fees and Priority Ciaims.

3.1

,

 

Attorney fees.

E

l:l

The Attorney for the Debtor will be paid the presumptive base fee of$ 4»500 . The Attorney has received
$ 540 from the Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are

availabie.

The Attorney for the Debtor will be paid a reduced fee of$ . The Attorriey has received $ from the
Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are availabie.

The Attorriey for the Debtor will file an application for approval of a fee in lieu of the presumptive base fee.

Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2
expenses
33 Priority Domestic Support Ob|igations ("DSO”).
a. l:l None. if none is checked, the rest of Section 33 need not be completed or reproduced
b. l:l The name and address of the holder of any DSO as defined in 11 U.S.C. § 101{14A) is as follows:
Name of DSO Claimant Address, City & State
c. A|l post-petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee.
d. Arrearages owed to DSO claimants under 11 U.S.C. §507(3)(1)(Aj not presently paid through wage garnishment will be paid by
the Trustee as follows:
Name of DSO Claimant Estimated Arrearage Claim E\lionthly payment
$ 5
3.4 Other Priority Claims to be Paid by Trustee.
a. l:l None. if none is checked, the rest of Section 3.4 need not be completed or reproduced
b. E To Be Paid by Trustee
Creditor Estimated Priority Ciaim
S
$

 

 

 

 

Case 18-11332 Doc 17 Filed 01/09/19 Page 3 of 10
Debtor Rasheedah R. i\/|ason Case Number 13_11332

Secured Ciaims.

4.1 Reai Property - Ciaims Secured Soie|y by Debtor's Principai Residence.

 

a. l:l None. if none is checked, the rest of Section 4.1 need not be completed or reproduced

b. iviairitenance of Payments and Cure of Defau|t.

installment payments on the claims listed below Will be maintained and any arrearage will be paid in fuii. Proofs of claim
should reflect arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence
disbursements of installment payments the month after confirmation Any filed arrearage claim will be adjusted to include
post-petition installment payments through the month of confirmationl

Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of
confirmation will control over any contrary amounts listed below for the installment payment and the arrearage
Additionaily, the Trustee will adjust the installment payment in accordance with any Notice of i\."|ortgage Payment Change filed

under Bankruptcy Rule 3002.1.

The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Banl<ruptcy Rule
3002.1 if no objection is filed to such fee, expense, or charge.

 

Creditor Acidress of Residence Currerit installment Estimated if Current,
Y/N Payment Arrearage indicate

Amount on by Debtor
Petition Date or Trustee

CENLAR 5623 Glenville Dr., Whitsett, l\lC N $973.68 $11,000
Priest|ey |Vianagement 6623 Glenville Dr., Whitsett, NC N 50.00 400

 

 

 

 

 

 

 

 

 

 

c. l:l Ciaims to be Paid in Full by Trustee.

 

 

Creditor Address of Residence Estimated Monthly i\/|onthly Contractuai
Ciaim Payment Escrow interest
Payment Rate
$ S 5 %

 

 

 

 

 

 

 

d. E Request for Vaiuation to Treat Ciaims as Totaily Unsecured. Thi's will be effective only if the applicable box in Sectiori l.l of
this plan is checkedl

 

 

Creditor Address of Residence Estimated Value of Amount of Amount of
Ciaim Residence Ciaims Senior Secu red
to Creditor's Ciaim
Ciaim
$ $ $ 5 o

 

 

 

 

 

 

 

 

4.2 Rea| Property - Ciaims Secured by Real Property Other Than by Debtor's Principai Residence AND Ciaims Secured by
Debtor's Principai Residence and Additional Coiiateral.

a. None. if none is checked, the rest of Section 4.2 need not be completed or reproduced

 

Case 18-11332 Doc 17 Filed 01/09/19 Page 4 of 10

Debtor Rasheedah R. i\/Iason Case Number 13-11332

b. E |‘viaintenance of Payments and Cure of Default.

Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
confirmationl will control over any contrary amounts listed below for the installment payment and the arrearage.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Collateral Current installment Estimated if Current,
Y/'N Payment Arrearage indicate
Amount on by Debtor
Petition Date or`i'rustee
$ 5
c. l:l Ciaims to be Paid in Full by Trustee.
Creditor Collateral Estimated i\/ionthly Monthly interest
Ciaim Payment Escrow Rate
Payment
$ 5 $ %
d. ij Request for Valuation to Treat Ciaims as Secured to the Value of the Property and any Amount in Excess as Unsecured.
This will be ejj‘ective only if the applicable box in Secti'on 1.1 of this plori is checkedl
Creditor Col|ateral Value of Amount of Amount i\/ionthly interest
Property Ciaims of Payment Rate
Senior to 5ecured to
Creditor's C|aim Creditor
Ciaim
S $ 5 S %
43 Personal Property Secured Ciaims.
a. § None. if none is checked, the rest of Section 4.3 need not be completed and reproducedl
b. l:l Ciaims 5ecured by Personal Property to be Paid in Full.
Creditor Co|latera| Estimated i\/lonth|y interest Adequate Number of
Ciaim Payment Rate Protection Adequate
Payme nt Protection
Payments
5 5 % S

 

 

 

 

 

 

 

 

c. E Ciaims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i] incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use ofthe Debtor,
or (ii) incurred within one {1) year of the petition date and secured by a purchase money security interest in any other
thing of value. The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in orderto be

 

 

paidinfull.
Creditor Collateral Estimated iVionth|y interest Adequate Numberof
Ciaim Payment Rate Protection Adequate
Payment Protection
Payments
$ $ % S

 

 

 

 

 

 

 

 

Debtor

Rasheedah R. i\/|ason

 

Case 18-11332 Doc 17 Filed 01/09/19 Page 5 of 10

Case Number 18~11332

d l:l Request for Valuation to Treat Ciaims as Secured to the Value of the Col|ateral and Any Amount in Excess as Unsecured.
This will be effective only if the applicable box in Section .‘i..‘i of this plan is checked

 

 

 

Creditor Estimated Collateral Value of Amount of Amount iVlonthly interest Adequate Number
Amount Col|atera| Ciaims of Payment Rate Protection of
of Total Senior to Secured Payment Adequate
Ciaim Creditor's Ciaim Protection
Ciaim Payments
5 $ 5 S $ % $

 

 

 

 

 

 

 

 

 

 

 

e. U l\/laintenance of Payments and Cure of Default.

Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.

 

installment Estimated Arrearage
Payment Amount on Petition Date

Creditor Co|iatera|

 

 

 

 

 

5 5

 

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as
applicable For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set
out in the column headed Arnount ofSecured‘ Ciaim. For secured claims of governmental units only, unless otherwise ordered by the
Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
amount listed above. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated above.

The portion ofany allowed claim that exceeds the amount ofthe secured claim will be treated as an unsecured claim under Section 6 of
this plan. lfthe amount of a creditor's secured claim is listed above as having no value, the creditor's allowed claim will be treated in its
entirety as an unsecured claim under Section 6 of this plan Unless otherwise ordered by the Court, the amount of the creditor’s total
claim listed on the proof of claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amoi.int of$ecureo' Cloim will retain the lien on the
property interest of the Debtor or the estate until the earlier of:

(a} payment of the underlying debt determined under non-bankruptcy iaw, or

{b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Co||aterai to be Surrendered.

a. m None. if none is checked the rest of Section 5 need not be completed or reproduced
b. [l The Debtor Proposes to Surrender to Each Creditor Listed Below the Coliateral that Secures the Creditor's Ciaim.

Upon timely filing of a claim evidencing a non-avoidable |ien, the Debtor will surrenderthe collateral in satisfaction of the
secured claim, and the stay under 11 U.S.C. § 362(aj will be terminated as to the collateral only and the stay under § 1301 will
be terminated in all respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed
a period of 120 days for personal property and a period of 180 days for real property to file a documented deficiency claim.
Any allowed unsecured claim resulting from disposition of the collateral will be treated as an unsecured claim under Sectlon 6.

 

Creditor Collateral to be Surrendered

 

 

 

 

 

 

Case 18-11332 Doc 17 Filed 01/09/19 Page 6 of 10
Case Number

Debtor Rasheedah R. l\/iasori

 

SECthI‘\ 62 Nonpriority Unsecured Ciaims.

18-11332

 

6.1 Nonpriority Unsecured Ciaims Not Separate|y Classified.

Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are

paid in full.

a. The estimated dividend to unsecured nonpriority allowed claims is

b. [l The minimum sum of$

Q %.

will be paid pro rata to nonpriority unsecured claims due to the foilowing:

[:l Liduidation Value

El Disposab|e income

l:l Other

6.2 Separately C|assified Nonpriority Unsecured Ciaims.

a. None. if none is checked the rest of Section 5.2 need not be completed or reproduced

b. U Al|owed Nonpriority Unsecured Ciaims Listed Below are Separate|y Classified.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Basis for Separate Classification Estimated Ciaim iv'iont|'i|y interest
(|nc|ude Name and Address of Payment Rate lif
Co-Debtor, iprpiicable) applicablej
5 $ %
SECthn 71 Executory Contracts and Unexpireci Leases.
a. l:l None. if none is checked the rest of Section 7 need not be completed or reproduced
b. ij Executory Contracts and Leases to be Rejected
Creditor Nature of Lease or Contract
c. E Executory Contracts and Leases to be Assumed.
Creditor Natu re of Lease or Monthly Payment Arrearage Arrearage ivionthly
Contract Payment by Debtor Arnount Paid by Payment
or Trustee Debtor or on
Trustee Arrearage
5 5 5

 

 

 

 

 

 

 

 

 

 

Debtor

Case 18-11332 Doc 17 Filed 01/09/19 Page 7 of 10
Rasheedah R. i\/iason Case Number 13_11332

 

SECthn 82 Loi:al Sta ndard Provisions.

3.1

8.2

B.

b.

The Trustee shall collect and disburse payments in accordance with the plan.

Proofs of claim must be filed to receive disbursements pursuant to the plan Any claim to be paid as secured must contain
evidence of a properly perfected lien on property of the estate. if a claim is listed as secured and the creditor files an
unsecured claim, the claim Will be treated as unsecured

Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming
plan is granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain
possession and liquidate the property Any net proceeds, after payment of liens and costs of liquidation are to be forwarded
to the Trustee.

Al| payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of
the automatic stay with respect to the affected property.

Notwithstanding the allowance of a claim as secured all rights under Title 11 to avoid liens are reserved and confirmation of
the plan is without res judicata effect as to any action to avoid a iien.

Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to
be property of the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.

Confirmation ofthe plan shall not prejudice the right of the Debtor or Trustee to object to any claim.

The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in
income and any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

THE FOLLOW|NG ADD|T|ONAL PROV|SIONS ARE APPL|CABLE TO THE HOLDER OR SERVlCER ("HOLDER”] OF A CLA|NI SECURED
BY A DEED OF TRUST, A MORTGAGE OR SECURlTY lNTEREST |N REAL PROPERT\', OR A i\l'lOBlLE HONiE THAT |S THE DEBTOR'S
PRlNC|PAL RES|DENCE:

a.

The Holder, upon confirmation is precluded from imposing late charges or other default related fees based solely on pre-
confirmation default.

if the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the
month in which the payment is designated

For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the
Trustee and the Debtor's attorney. The first escrow analysis must be filed with the proof of claim in accordance with
Banl<ruptcy Rule 3002.1. The escrow analysis should not include any amounts that were included or should have been
included in the arrearage claim.

The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such
statements will not be deemed a violation of the automatic stay.

The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure
to provide a timely response may result in an order requiring the Holderto appear and show cause as to Why Holder should
not be sanctioned for failure to comply.

Nothing herein shali modify Holder's responsibilities under Bankruptcy Rule 3002.1.

Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the
note and security agreement as if no default had ever occurred

PENALTY FOR FA|LURE OF HOLDER TO CONlPL‘l WiTH THE REQU|RE|V|ENTS OUTLiNED lN BANKRUPTCY RULE 3002.1.
Without limitation to the Court's authority to afford other relief, any willful failure of the Holder to credit payments in the
manner required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any
amount incurred or assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Cha pter 13 case that
was not authorized by the order confirming plan or approved by the Court after proper notice, may be found by the Court to
constitute contempt of Court and to be a violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524{a)[2).

Case 18-11332 Doc 17 Filed 01/09/19 Page 8 of 10
Debtor Rasheedah R. |\/iason Case Number 13~11332

 

 

SECtiOI’i 92 Nonstandard P|an Provisions.

a. m None. if none is Checi<ed, the rest of Section 9 need not be completed or reproduced

b. fl The following plan provisions will be effective only if there is a check in the box ”|nclucled" in 5ection 1.3. Any nonstandard
provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void

By filing this document, the Debtor(s), if not represented by an attorneyr or the Attorney for Debtorls) certifyliesj that the wording
and order of the provisions in this Chapter 13 P|an are identical to those contained in lVlDNC Loca| Form 113, other than any
nonstandard provisions included in Section 9.

Signaturels):

lf the Debtor(s} do not have an ottorney, the Deb tor(s) must sign below,' otherwise the Debtor(s} signatures are optionall The attorney
for the Debtor(s}, i‘fany, must sign below

S/Rasheeolah R. l\/lason

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on 12/27/'2018 Executed on

mm/dd/vvvv mm/dd/vvvv
S/Kenneth l\/l. lohrison Date: 12/'27/2018

 

 

Signature of Attorney for Debtor(s)
Address: Po cox 21247

Greensboro, NC 27420

 

Telephone: l335l27'2-8273

State Bar No.' 6230

 

Case 18-11332 Doc 17 Filed 01/09/19 Page 9 of 10

UN|TED STATES BANKRUPTCY COURT
Middle District of North Carolina

Case Nor1B-11332

 

i
l
6623 Gienviiie Drive )
laddress) j
Whitsett NC 27377-9141 ) ci-iAPTER 13 PLAN
i
i
l
l

 

 

SS# XXX-XX- xxx-xx-0995
SS# xxX-xx-

Debtorlsi
CERT|F|CATE OF SERVlCE

'i'he undersigned certifies that a copy ofthe Notice to Creditors and Proposed P|an was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wiicox

Cierk of Court

U.S, Bankruptcy Court
iiliiddie District of North Caroiina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kiniaw Troxier
Chapter 13 Trustee
Greensboro Division

Post Office Box 1720
Greensboro, NC 27402-1720

Capita| One BanklMaurice's

POB 30285

Sa|t Lake City, UT 84130-0285
CENLAR

Attn: Managing Agenthffice-r

PO Box 77404

Ewing, NJ 08628

Cone Hea|th Medica| Group

PO Box 650292

Dallas, TX 75265-0292

Credit Controi, LLC

PO Box 488

Hazeiwood, MO 63042
Emp|oyment Security Commission
POB 26504

stream Nc 21611 i, 1 _
Equifax information Services
Attn: Managing Agent

PO Box 740241

Atlanta, GA 30374

Expedan

701 Experian Parkway

A|len, TX 75013

First Point Coilection Resources
POB 26140

_Greensboro, NC 27402

Great Lakes

PO Box 7860

Madison, Wi 53707-7860
Guiiford County Tax Dept

PO Box 3427

Greensboro, NC 27402
Hea|thcare Receivabies Group
PO Box 10168

Knoxviiie, TN 37939

 

 

 

 

 

Software Copyright(cj1996-201B Best Case, LLC - www.bestcase.corn Best Case Banl<ruptcy

Case 18-11332 Doc 17 Filed 01/09/19 Page 10 of 10

|.C. System Co|lections
PO Box 64378

Saint Paui, MN 55164-0378
in Box

53 Third Street

San Francisco, CA 9410737
internal Revenue Service
PO Box 7346

Phiiade|phia, PA19101-7346
Koh|'leapita| One, N.A.
PO Box 3115

_Miiwauk_ee, Wi 53201
Lamboy & Rubio DDS, PA
111 Gatewood Ave.

§gh Point, NC 27262
Mid|and Credit Managaement, lnc.
2365 Northside Drive
Suitel 300
San Diego, CA 92108
NC Dept of Revenue
POB 1168
Ra|eigh, NC 27640
NorthStar Home
East University Parkway, Ste 500
Orem, UT 84097
Paul D. Byer|y, D.D.S., MS
1635 Memoria| Drive

_Buriington, NC 27215-3517
Poyner & Spruiii
130 S. Franklin Street
Rooky Mount, NC 27804-4000
Friestley Management
1842 Banking Street
Greensboro, NC 27408
Soitas Lab Partners
PO Box 35907
Greensboro, NC 27425-5907
Stern Recovery Services, |ric.
415 N. Edgeworth St., Suite 210
Greensboro, NC 27401
T-Mobiie
12920 E. 38th Street

El|evue, WA 98006¢7” 7 ii
Tate & Kiriin Associates
580 Micldletown B|vd., Sta 240
Langhorne, PA 19047
TransUnion
PO Box 1000
Chester, PA 19022
Verizon
clo American lnfoSource, LP
4515 N. Santa Fe Ave.
Ok|ahoma City, OK 73118
Westgate Resorts
2801 O|d Winter Garden Road
Ocoee, FL 34761

 

 

 

 

Date January 7, 2019 iisrlKenneth M.Johnson
Kenneth M. Johnson

 

Software Copyright (c] 1996-2013 Best Case, Li..C - wwwibestcase,com Elest Case Eankruptcy

